Smith, J.
I concur with Judge Swing in the conclusion reached by him' Mr. Carew having had knowledge of this action of the board of equalization, and having regularly paid the tax on the valuation as thus raised, ought not in equity at the end of five years be allowed to come in and obtain a refunder of the amounts so paid by him; and have the duplicate corrected by deducting therefrom the addition made with his knowledge and practically with his consent.
Giffen, J.
It is sought by the relator to compel the auditor under sec. 1038, Rev. Stat., to call the attention of the county commissioners to erroneous charges on the tax duplicate for the years 1893, 1894,1895, 1896 and 1897 against the Carew building, at the southwest corner of Filth and Vine streets, Cincinnati, and correct the duplicate by deducting $24,000 from the valuation thereof. In the year 1891 the assessor returned the value of the new building at $60,000 and as unfinished. In 1892 the same assessor returned an additional valuation of $30,000. In 1893 another person as assessor returned an additional valuation of the building of $10,000 and as finished. And to this amount the board of supervisors, sitting as an annual board of equalization, added $14,000, making the total additions for that year.$24,000, and the total valuation of the building $114,000. It is claimed by the relator that the assessor for 1892 returned the building as finished prior to the day preceding the *15second Monday of that year, and that the board of equalization and assessor of the following year were without authority to add to the valuation of 1892 without notice to the owner.
The record in the auditor’s office, known as the “ fair book, ” for 1892, 'n the column designated at the top “ Finished Structures,” has on the line describing this property and on- lines for other property above and below it, “ ditto marks” under the word finished, except two lines in' which there are no marks of any kind. Whatever doubt may arise by reason of one of these blank lines being above the line in which the property of relator is described, is removed by the oral testimony, which shows that the building was, in fact, finished at that time.
It is true that in the year 1893 and subsequent years' new partitions and new decorations for the walls and ceilings were made in many of the rooms. This was done as an inducement to and in accordance with the tastes of the tenants, and was not a new building or structure within the meaning of Sec. 2807, Rev. Stat.
The building being completed prior to April, 1892, as shown by the “fair book,” and the board of equalization having taken no action upon the return of the assessor for that year, it was without authority to increase the valuation for the following year, unless a new building or structure had in the meantime been placed on the premises. Sec. 2807, Rev. Stat., Lewis, Auditor, v. State, ex rel. Mullikan, 59 Ohio St., 37. It is urged, however, that “ the relator had full knowledge that his property was placed upon the tax duplicate for the year 1893, and maintained thereon for subsequent years at a valuation of $114,000, and had knowledge of the return as made by the assessor for the year 1893 and of the action of the board of equalization for said year; that with said knowledge the said relator lias voluntarily and without protest paid the taxes assessed each year on the sum of $114,000.” But it does not appear that he had any knowledge that the assessor for 1892 had returned the building as finished, and that it was carried on the “ fair book ” of that year as such, a'nd unless he had full knowledge of all the facts the .payment would not be so far voluntary as to work an estoppel. Mr. Daugherty, a member of the real estate committee of the board, testifies that Mr. Carew, at the latter’s store, informed them in the summer of 1892 that the building was not finished, but he also told them that the delay was occasioned in constructing the partitions and making the decorations which, we have already said, did not preclude a finding that the building was finished prior to April, 1892, and did not constitute a new 'structure. It does not appear that the board, in 1892, relied or acted upon such information, and besides it was itself required to ascertain from the return of the assessor and, an inspection of the building whether'the same was finished, and if so to make such correction in the valuation as was just and proper ; but it failed to act on such return, and in 1893 proceeded, together with the assessor, as though the record of the previous year disclosed an unfinished structure. While it seems clear from the evidence that the sum of $114,000 was a reasonabie valuation, yet the question before us is whether that valuation was placed on the duplicate, by authority of law, and if not, was it such an error as the auditor may correct. The error consisted in the assessor and the board treating the structure as unfinished, while the record of the previous year showed that it was finished, and the correction by the auditor, requiring only the deduction of the sum by which the valuation wss increased in 1893, *16contrary to the statutes, was merely clerical. Insurance Co. v. Cappeller, 38 Ohio St., 560; State ex rel. Poe, v. Raine, 47 Ohio St., 447.
Miller Outcalt, for the relator.
Wilson, Cosgrave & Jones, for the auditor.
It is further claimed that the testimony of Mr. Daugherty shows that the relator requested the board to postpone action until 1893; that the latter did as requested, and that the relator was thereby estopped to question the authority of ihe board. No such issue was tendered, and the testimony was not relevant to any fact in issue.
The law of pleading an estoppel is stated most favorably for the defendant in Schurtz v. Colvin et al. 55 O. St., 274, to-wit: “ The rule that one who would avail himself of an estoppel must plead it, is fairly complied with where, upon the whole case made by the pleadings, it' appears that the party intends to-rely on it if certain facts averred by the other party, and denied by him for want of knowledge, are made to appear. And in any case the rule only applies where the party has had an opportunity to plead it.”
• The defendant in this case pleaded as an estoppel the knowledge of relator of the action of the board in 1893, and his voluntary payment of taxes thereafter; but there is no averment that he requested or induced the board to delay action in 1892. There was no want of opportunity to plead it. There is reference to it in the deposition of Mayor Foley, another member of the real estate committee. There is no memorandum of it on the minutes of the board. The necessity, therefore, of advising the relator of this defense is apparent, and the evidence in support thereof should not be considered, nor can the pleading be now amended to conform to the facts found.